Mr. Justice Waterman delivered the opinion of the Coubt. A latent ambiguity appearing in the instrument when an attempt was made to identify the beneficiary designated by the deceased, the testimony of Doctor Lawless was admissible to show the circumstances under which the certificate was made, and the words “ Pay to Mrs. Kate Hogan, his wife,” written therein. Decker v. Decker, 121 Ill. 341-350; Harris v. The Bishop of Lincoln, 2 P. Wms. 137; Thomas v. Thomas, 6 T. R. 671. The testimony as to what the deceased, after the making of the certificate, said he had intended and promised was improperly received. The question before the court was, to whom did Michael Hogan, when he made application for the certificate, intend it should be made payable; not what he intended or said the next day or year; or what he promised his son or his wife. His intentions, afterward, may have been very different from what they were when he obtained the certificate. It is highly improbable that Michael Hogan can, when directing that the certificate be made payable to Kate Hogan, have thought that he had directed that it be paid to Mrs. Ellen Hogan, his wife. Hogan being unable to read or write, the testimony of Dr. Lawless, by whom the certificate was written, shows how the mistake occurred. From this testimony it appears that Michael Hogan did not mention his wife, or say anything concerning her when the certificate was written; bub that, after directing that it be made payable to Kate Hogan, in answer to the question, “Well, is that your wife? ” he again said “Kate Hogan,” and Doctor Lawless, supposing that was the name of Michael’s wife, wrote “ Mrs. Kate Hogan, his wife.” It also appears that at the time the certificate was made, he was indebted to his sister, Kate Hogan, in the sum of §1,000. The reservation in the certificate, “ subject to my future disposal of the benefit to my Avidow, * * * as I may hereafter direct,” indicates that Michael Hogan did not then think that he had directed payment to be made to his Avife. From the circumstances surrounding the making of the certificate, Ave think that the chancellor rightly found that the words “ Kate Hogan ” correctly described the person to whom it was by Michael intended the insurance should be, and to whom it Avas, made payable, and the words “ his wife ” are to be rejected. Kate Hogan then Avas a possible heir of her brother, Michael, and the one to whom the certificate was, by his designation, made payable; this is all the charter in this regard required. The decree of the Superior Court directing the payment of the insurance to Kate Hogan Wallace is affirmed.